In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated July 15,1999, which granted the separate motions of the defendants John Riccobono and Lisa Riccobono, Michael C. Wallace, and Eileen Foley for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The defendants established a prima facie case that the plaintiffs injuries were not serious through the affirmation and affirmed report of Dr. Mitchell Ehrlich, a neurologist, who examined the plaintiff and concluded that he sustained no accident-related disability (see, Gaddy v Eyler, 79 NY2d 955). The competent evidence submitted by the plaintiff in opposition to the motion failed to raise a triable issue of fact on this matter (see, CPLR 3212 [b]). Ritter, J. P., Sullivan, Luciano and H. Miller, JJ., concur.